Citation Nr: 0433854	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  02-20 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to a higher initial rating for spondylosis 
with degenerative disc changes at L5-S1, currently evaluated 
as 40 percent disabling, 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision 
pertaining to the right shoulder disability and a March 2003 
rating decision pertaining to the spondylosis with 
degenerative disc changes at L5-S1.  The Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied the veteran's claim of service connection for his 
right shoulder disability and his claim for a higher initial 
rating for his spondylosis.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND


?	This case is remanded for a new VA examination compliant 
with the new regulations pertaining to the spine.
?	This case is remanded to determine whether the veteran 
has a current right shoulder disability that is related 
to an injury in service.


The veteran's disability is rated under Diagnostic Code 5292 
for spondylosis with degenerative disc changes at L5-S1.  The 
schedular criteria by which it is rated changed during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; See also 
68 Fed. Reg. 51454-51458 (August 27, 2003) (effective 
September 26, 2003), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Therefore, adjudication of the 
increased rating claim for the service-connected low back 
disability must also include consideration of both the old 
and the new criteria.  See VAOPGCPREC 7-03 (Nov. 19, 2003).  
The criteria most favorable to the veteran's claim must be 
used.  Id.  

For that reason, the veteran's claim must be remanded for 
consideration of his claim under the new diagnostic criteria.  
As the United States Court of Appeals for Veterans Claims 
(Court) noted in Massey v. Brown, 7 Vet.App. 204 (1994), 
rating decisions must be based on medical findings that 
relate to the applicable rating criteria.  Although the 
veteran was afforded a VA examination in July 2002, the 
examination was not complete enough for rating purposes.  
Accordingly, pursuant to Massey, the veteran's claim must be 
remanded for another VA examination that takes into account 
the new criteria.

With regard to the right shoulder, the service medical 
records include references to treatment for an injury.  
According to recent medical reports, the veteran has been 
treated for shoulder disorders, which he contends began when 
he was injured in service.  This record presents medical 
questions that cannot be resolved without further development 
in the form of an examination.

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The veteran should be scheduled for VA orthopedic 
and neurologic examinations for his low back.  The 
veteran's claims folder should be made available to the 
examiners for review in conjunction with his or her 
examination.  The examiner should then conduct a 
thorough examination of the veteran's low back.  All 
appropriate special studies or tests should be 
accomplished.  A complete rationale for any opinion 
expressed should be provided.  The examiners should 
answer the following questions, as appropriate, 
regarding the veteran's low back:

a.  What is the veteran's range of motion of the 
lumbar spine for forward flexion, backward 
extension, lateral flexion, and lateral rotation?

b.  Does the veteran have ankylosis of the lumbar 
spine, and, more particularly, does he have 
fixation of a spinal segment of his low back in a 
neutral position?
 
c.  Is there any listing of the spine?

d.  Is there a positive Goldthwaite's sign?

e.  Is there marked limitation of forward bending 
in the standing position?

f.  Is there loss of lateral motion with 
osteoarthritic changes or narrowing of joint 
spaces?

g.  Is there any abnormal mobility on forced 
motion?

h.  Is there narrowing or irregularity of joint 
space?

i.  Regarding the veteran's degenerative disc 
disease, does the veteran have persistent symptoms 
compatible with sciatic neuropathy?

j.  Does the veteran have demonstrable muscle 
spasm, absent ankle jerk, or other neurological 
findings appropriate to the diseased disc?

k.  Please describe any associated objective 
neurologic abnormalities that the veteran has, 
including whether the veteran has bowel or bladder 
impairment.  

l.  Please describe the number of incapacitating 
episodes (defined as a period of acute signs and 
symptoms requiring bed rest and treatment by a 
physician) the veteran has had due to his 
degenerative disc disease in the past year, and 
describe how long each one lasted.



Each examiner should also be asked to determine whether 
there are other symptoms that affect the range of 
motion and function of the lumbar spine.  Each examiner 
should be asked to answer the following questions:

m.  Does the veteran's lumbar spine exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use attributable to the 
service connected disability (if feasible, the 
examiner should note the degree of additional 
range of motion loss due to these symptoms, or 
more specifically, should note the degree of 
movement at which any of such symptoms begin)?

n.  Does pain significantly limit functional 
ability during flare-ups or when the lumbar spine 
is used repeatedly over a period of time  (this 
determination should also, if feasible, be 
portrayed in terms of the degree of additional 
range of motion loss due to pain on use or during 
flare-ups)?


2.  The veteran should be scheduled for a VA orthopedic 
examination to determine the nature and etiology of any 
current right shoulder disabilities.  The claims folder 
should be made available to the examiner in conjunction 
with the examination.  The report of the examination 
must include responses to each of the following items:

a.  State the diagnoses of all the vetern's 
current disabling conditions of the right 
shoulder.

b.  For each diagnosis reported in response to 
item a, above, state a medical opinion, based on 
the examination findings and review of the claims 
folder, as to the time of onset of the disabling 
condition.

c.  If the time of onset of any disabling 
condition reported in response to item a, above, 
is before service, state a medical opinion, based 
on the examination findings and review of the 
claims folder, as to whether the disability 
increased in severity in service beyond the 
natural progress of the condition.

d. If the time of onset of any disabling condition 
reported in response to item a, above, is after 
service, state a medical opinion, based on the 
examination findings and review of the claims 
folder, as to whether the disability is the result 
of a disease or injury the veteran had in service.

3.  Upon completion of the above, the claim should be 
re-adjudicated.  This should include applying the most 
favorable Diagnostic Code under both the old and new 
sets of diagnostic criteria.  In the event that the 
claim on appeal is not resolved to the satisfaction of 
the veteran, he and his representative should be 
furnished a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals





